DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-12, and 14-20 are presented for examination.
Claims 2, 13 are cancelled.
Claims 1, 3-12, and 14-20 are allowed.

Invention
The Present invention teaches "System and method for explaining driving behavior actions of autonomous vehicles. Combined sensor information collected at a scene understanding module is used to produce a state representation. The state representation includes predetermined types of image representations that, along with a state prediction, are used by a decision making module for determining one or more weighted behavior policies. A driving behavior action is selected and performed based on the determined one or more behavior policies. Information is then provided indicating why the selected driving behavior action was chosen in a particular driving context of the autonomous vehicle. In one or more embodiments, a user interface is configured to depict the predetermined types of image representations corresponding with the driving behavior action performed via the autonomous vehicle.”

Reason for Allowance
Claims 1, 3-12, and 14-20 are allowed.
          The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments presented on 07/01/2021, Pages 1-2. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 3-11, 14-19 are either directly or indirectly dependent upon independent claims 3-11, 14-19, therefore, are allowed in view of their dependence upon claims 1, 12, and 20.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

         SHAMI (US Pub. No.: 2018/0314259 A1) teaches “Systems and method are provided for controlling a vehicle. A path planning method for a vehicle includes establishing a first path for a first vehicle, then receiving, at the first vehicle, sensor data associated with a behavior of one or more leading vehicles observed in the vicinity of the first vehicle. The method further includes establishing a modified path that diverges from the first path based on the sensor data, then classifying, with a processor, an obstacle observed by the first vehicle as it travels along the modified path”

          Nishi (US Pub. No.: 2018/0011488 A1) teaches “A computer-implemented method is provided for autonomously controlling a vehicle to perform a vehicle operation. The method includes steps of applying a passive actor-critic reinforcement learning method to passively-collected data relating to the vehicle operation, to learn a control policy configured for controlling the vehicle so as to perform the vehicle operation with a minimum expected cumulative cost; and controlling the vehicle in accordance with the control policy to perform the vehicle operation.”
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667